Citation Nr: 0417684	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-20 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to September 
1996.  All other service has yet to be verified. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In January 2004, the veteran testified at a hearing 
before the undersigned.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires that VA provide 
a medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Here, the veteran claims that hypertension either preexisted 
military service and was aggravated therein, or was caused by 
military service.  However, despite the record showing in-
service and post service complaints and/or treatment for 
hypertension, as well as the veteran having been afforded a 
VA hypertension examination in April 2001, the record does 
not contain medical opinion evidence as to the origins of her 
current hypertension.  Therefore, a remand to obtain such 
medical opinion evidence is required.  Id.

Further, the VCAA requires that VA attempt to obtain and 
associate with the record all adequately identified records 
and pertinent evidence.  See 38 U.S.C.A. § 5103A(b) (West 
2002).  Unfortunately, the existing record does not contain 
verification of all the veteran's service dates.  As noted 
above, the only DD Form 214 found in the claims file lists 
her active duty as being from June 1994 to September 1996.  
Her DD Form 214, however, lists an additional eight years of 
active duty service.  Indeed, the appellant testified that 
she served on active duty under Title 32 (National Guard) 
from June 1986 to September 1989, and thereafter with the 
National Guard at the 162nd Fighter Wing in Tucson, Arizona.  
The record on appeal contains service and/or reserve 
component medical records dated from October 1979 through 
October 2000.  Further, while the Decision Review Officer 
reported that "BIRLS" showed that she had active duty from 
July 1979 to November 1979 and June 1986 to September 1996, 
he did not note any period of reserve service.  Accordingly, 
further action is in order.

Next, the record shows, or the veteran has testified, that 
she received treatment for her hypertension before, during, 
and/or after military service from the following locations:  

?	Before entering military service - she received 
treatment at a "HMO" and at the Davis-Monthon Air 
Force Base Hospital as a civilian under either her own 
name or under her ex-husbands name.
?	While on active duty and while serving in the reserves - 
she received treatment at Davis-Monthon Air Force Base 
Hospital.
?	After separation from active duty she received treatment 
at an unnamed California VA medical center, at the 
Tucson VA medical center, and from a Dr. Leonard Fiber.  

While the veteran testified that her pre-service "HMO" 
records were no longer available because they had been 
destroyed, and while the record contains some evidence 
pertaining to service and reserve component medical records, 
records from Dr. Fiber, and records from the Tucson VA 
medical center; the record does not document VA efforts to 
secure any postservice HMO treatment records, pre-service and 
inservice clinical records from the Davis-Monthon Air Force 
Base Hospital held under either her name and her ex-husbands 
name; records from the 162nd Fighter Wing, Tucson, Arizona 
Air National Guard; records from the unnamed California VA 
medical center; treatment records from the Tucson VA medical 
center dated from September 1996 to April 2002; or treatment 
records from Dr. Fiber dated from September 1996 to February 
1999.  Therefore, remand is required..  Id.

Hence, this appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2003); the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claim of entitlement 
to service connection for hypertension.  
The letter must: (1) notify the claimant 
of the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) notify her of the 
information and evidence that VA will 
seek to provide; (3) notify her of the 
information and evidence she is expected 
to provide; and (4) request she provide 
all pertinent evidence in her possession 
that has yet to be submitted to VA.  The 
veteran should be notified that she has 
one-year to submit pertinent evidence 
needed to substantiate her claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO should contact the National 
Personnel Records Center and verify the 
precise dates of all active duty, active 
duty for training, and inactive duty 
training with any branch of the armed 
forces to include the Arizona Air 
National Guard's 162nd Fighter Wing of 
Tucson, Arizona.  The RO should also 
request all service medical records which 
pertain to any period of military 
service.  Finally, the RO should contact 
the National Personnel Records Center and 
the Arizona Air National Guard to 
determine if the claimant was a military 
technician, or a member of the 
Active/Guard/Reserve.  If any requested 
record is not available, or if the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.  

3.  The RO should contact the Davis-
Monthon Air Force Base Hospital and 
request all available medical records 
which pertain to the claimant, to include 
active duty, active duty for training, 
inactive duty training, or dependent 
records that may be held under her ex-
husbands name.  If records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing.

4.  The RO should contact the veteran and 
ask her the name, address, and 
approximate (beginning and ending) dates 
of treatment at the unnamed HMO, and the 
unnamed California VA medical center 
where she reportedly received treatment 
for hypertension before and after 
military service.  Following the receipt 
of any response, the RO should request 
all treatment records.  If any requested 
record is not available, or if the search 
for any such records otherwise yields 
negative results, that fact should be 
documented in the claims file, and the 
veteran notified in writing.  

5.  The RO, after obtaining any needed 
authorization, should request the 
veteran's treatment records from the 
Tucson VA medical center dated from 
September 1996 to April 2002, and 
treatment records from Dr. Fiber dated 
from September 1996 to February 1999.  If 
any of the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should be documented 
in the claims file, and the veteran 
notified in writing.

6.  The RO should contact the veteran and 
ask her to identify the name, address, 
and approximate (beginning and ending) 
dates of all other VA and non-VA health 
care providers who have treated her for 
hypertension before and after military 
service.  The RO should inform the 
veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if she identifies the 
custodians thereof.  Following the 
receipt of any response the RO should 
obtain all records identified by the 
veteran that have not already been 
associated with the claims file.  If any 
of the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should be documented 
in the claims file, and the veteran 
notified in writing of which records VA 
was not able to obtain.  She should also 
be notified that her claim will be 
adjudicated without these records if she 
is unable to obtain them.  

7.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran's claims 
file to be reviewed by a cardiologist.  
Based on a review of the claims folder, 
the cardiologist is asked to answer the 
following questions:

i.  Is there clear and unmistakable 
evidence that hypertension 
preexisted her active duty service?  
NOTE:  The RO after completion of 
the above must provide the examiner 
with a list of all periods of 
service in both active duty and 
active duty for training capacities.

ii.  If hypertension preexisted 
military service, is it as least as 
likely as not (i.e. is there a 50/50 
chance) that it was aggravated by 
service?

iii.  Is it at least as likely as 
not that hypertension is otherwise 
related to military service?

8.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

9.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal.  If any 
benefit sought on appeal remains denied, 
she and her representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


